Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention pertains to replacing a stored version of a media item with a different version of a media item that better aligns with a user’s preferences, and determining a user’s preferences based on selected recording options. Specifically, a first version of a media asset is stored. A determination is made that a second version is available. A plurality of characteristics is extracted from both versions, and each characteristic of the second version is compared to the corresponding characteristic of the first version. Based on the comparison, a two sets of characteristics are generated: a first set of first version characteristics that do not match the second versions’ corresponding characteristics, and a second set of second version characteristics that do not match the first versions’ corresponding characteristics. The first set and second set are compared with user preferences for media versions. Responsive to the determination that the user prefers media matching the second set, the first version of the media asset is replaced by the second version. Furthermore, a determination is made that a user has made a new recording for a media asset, and a determination is made if the selected options are changed from a default. Each change from default is recorded in the user’s profile. When a first recording option is different from what is stored in the user’s profile, a hardware resource associated with the recording option is retrieved, and a determination is made if the selection is based on a temporary restriction associated with the hardware resource. Thus, a determination can be made if a user’s changed recording options reflect a change in the user’s preferences, or if the change is due to a hardware restriction (like a user selecting a lower resolution due to low disk space). 
The closest prior art is Knee, Goldschmidt, and Grigg. However, the prior art does not teach or suggest, “determining that a first recording option that constitutes a change is different from a recording option of a same type that is stored in the user's profile; and in response to determining that the first recording option that constitutes the change is different from the recording option of the same type that is stored in the user's profile: retrieving a hardware resource associated with the first recording option; and determining whether the hardware resource is associated with a temporary restriction preventing the user from selecting the recording option of the same type that is stored in the user's profile.” In the Examiner’s opinion, the claimed invention would not have been obvious to one of ordinary skill in the art before the earliest effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174